DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Applicant’s amendments to the claims and arguments filed on March 4, 2021 have been received and entered. Claims 1, 3, 6-7, 9-10, 12-13, 15-16, 19-20, 47, 52, 55, 57-61 and 63 have been amended, while claims 2, 4-5, 11, 14, 17-18, 23-31, 33-46, 48-51, 53-54, 56,  and 62 have been canceled. Claims 64 and 65 are newly added. Claims 1, 3, 6-7, 9-10, 12-13, 15-16, 19-22, 32, 47, 52, 55, 57-61, 63-64 and 65 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-31, 55, 58-63 in the reply filed on January 10, 2020 was acknowledged. Applicant further elected SEQ ID NO: 55, 57, 67, 69, 58, 70, 5 and 13 as species for signal peptide, transmembrane domain, cytoplasmic domain, TRKB protein respectively. However, upon further consideration, election of species requirement were hereby withdrawn and all the non-elected species are hereby rejoined with the elected invention. 
Claims 32, 47, 52 and 57 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2020.
Claims 1, 3, 6-7, 9-10, 12-13, 15-16, 19-22, 55, 58-61, 63-64 and 65 are under consideration. 

Priority
This application claims priority from US provisional application no 62/661,373 filed on 04/23/2018 that claims priority from US provisional 62/592,905 filed on 11/30/2017.


Claim Objections
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Withdrawn-Claim Rejections - 35 USC § 112-scope of enablement
Claims 1-3, 5-18, 21-22, 55, 58-61 and 63 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification. Applicant’s amendments to the claims limiting the scope to the enabled genomic modification obviates the basis of the rejection. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Withdrawn-Claim Rejections - 35 USC § 103
Claim 1-3, 5-18,  55, 58-62 and 63 were rejected under 35 U.S.C. 103 as being unpatentable over Perreault et al (PLOS One , 2013, e62616, 1-13) as evidenced by NCBI accession no and NP_001269890.1, NM_001025074.2  (mouse TRkb),  NP_036863.1, NM_012731.2 (rat Trkb) and NCBI accession no NP_006171.2 and NM_006180.4 (human Trkb), Harari et al (PLOS One, 2014, 9, e84259, 1-12),  Gurer et al (USPGPUB 20160157470, dated 06/09/2016). In view of Applicants’ amendment of base claim 1, introducing the limitation “the humanized sequence to a sequence that has at least 97% sequence identity to SEQ ID NO: 5”, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:

New-Claim Rejections - 35 USC § 103-necessitated by amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1, 3,  6-7, 9-10, 12-13, 15-16, 59-64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Perreault et al (PLOS One , 2013, e62616, 1-13, art of record),  Koponen et al (Mol. Cell. Neurosci. 26 (2004) 166– 181), Gurer et al (USPGPUB 20160157470, dated 06/09/2016)/ Harari et al (PLOS One, 2014, 9, e84259, 1-12, art of record) as evidenced by Gromada et al (WO/2015/127158, dated 8/27/2015) and Presta et al (US20020146416, dated 10/10/2002).
Claim interpretation: Instant rejection is applied to the breadth of the claim and not to a rat with a specific structure and function as set forth in claims 19 and 20. It is noted that human TRKB extracellular domain comprises, at least 97%, identical to SEQ ID NO: 5. Exons 2-10 of human Trkp, protein as shown in Figure 6, have at least 92% identity with the rat Trkp protein. The same applies to the other polypeptide as defined in claims by reference to the origin of undefined for the polypeptide and therefore would read on polypeptide with amino acid sequence with homology to extracellular and intracellular Trkp. Further SEQ ID NO: 5 contains rat signal peptide amino acid (1-31), human extracellular domain (aa 32-432), rat transmembrane domain (aa431-454) and rat cytoplasmic domain (aa455-822).
With respect to claims 1, 3,  6-7, 9-10, 12-13, 15--16, 59-63, Perreault et al a, rat (see page 3, col. 2, para. 4-5) for assessing the activity of a humanized TRKB targeting antibody in vivo (see abstract). Koponen provide motivation to over express TRKB in an animal model to study the trkb signaling pathway (abstract). Koponen teaches a transgenic mouse whose genome comprises a nucleic acid encoding trkb, wherein said mouse express TRKB. Perreault et al differ from claimed invention by not disclosing rat whose endogenous extracellular domain of Trkb protein has been replaced with a human TRKB extracellular domain while retaining the endogenous signal peptide and transmembrane domain and cytoplasmic domain (limitation of claim 1). 
However, before the effective filing date of instant application , it was routine to humanize mouse or rat comprising a genetically modified endogenous receptor locus encoding a protein, wherein the protein comprises a cytoplasmic domain, a transmembrane domain, and an extracellular domain, and all or part of the extracellular domain is encoded by a segment of the endogenous locus that has been deleted and replaced with an orthologous human sequence and wherein the protein of animals comprising  a human extracellular domain. Gurer et al teach the replacement of the exons coding for the extracellular domain of endogenous proteins by their human equivalents (see example 1, claims in ‘470). Specifically, Gurer et al teach a mouse or rat whose genome comprises an endogenous mouse CD47 nucleotide sequence and a human CD47 nucleotide sequence, wherein the CD47 gene is operably linked to an endogenous mouse CD47 promoter, wherein CD47 gene encodes a CD47 polypeptide comprising an extracellular portion of a human CD47 polypeptide and an intracellular portion of an endogenous CD47 polypeptide (see claims in 470). The structure of the human gene as well as the extra-cellular domain required for functional interaction of human trkb were generally known in the art (see Gromada). Gromada provided relevant sequence information of endogenous rat signal sequence as set forth in SEQ ID NO: 55, endogenous TRKB transmembrane sequence as set forth in SEQ ID NO: 57 and endogenous cytoplasmic sequence as sequence as set forth in SEQ ID NO: 58 and corresponding coding sequence that all have 100% sequence identity to signal peptide, cytoplasmic and transmembrane domain as set forth in claims 58-61 and 63 (see table 6). .

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Likewise, Harari et al teach a mouse whose genome comprises nucleic acid encoding transgenic variants of IFNAR1 and IFNAR2 with the human extracellular domains being fused to transmembrane and cytoplasmic segments of mouse sequence (see abstract and figure IB).The combination of reference differ from claimed invention by not disclosing humanized protein is at least 97% identical to SEQ ID NO: 5.Given that Gurer et al teaches genetically modifying rat whose genome comprises genetically modified endogenous receptor locus encoding a protein, wherein the protein comprises a endogenous cytoplasmic domain, a endogenous transmembrane domain, and extracellular domain, and all of the extracellular domain is encoded by a segment of the endogenous locus that has been deleted and replaced with an corresponding human sequence. One of ordinary skill in the art would retain the endogenous signal sequence, transmembrane and cytoplasmic domain for optimal expression of humanized Trkb from the endogenous trkb locus (see para. 10-12, 100, claims). Presta et al teach human TRKB that has ~99% sequence identity to SEQ ID NO: 5 (see below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to overexpress human Lrkb to test human ligands binding with EC domain of TRKB in a rat would be motivated to replace endogenous extracellular rat sequences with corresponding  human counterpart at an endogenous locus under control of endogenous regulatory elements to provide a physiologically appropriate expression pattern and level resulting in a useful humanized rat whose physiology with respect to the replaced gene are meaningful as exemplified and taught in prior art by Gurer/ Harari, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to assess the efficacy of a therapeutic drug targeting human Trkb in rat (see para. 40, 137) and preservation of endogenous regulatory sequences would ensure that the expression of the human Trkb is similar to the rat TRkb. Other limitation of human TRKB exons comprising hTRKB exons would be obvious modification of known method based on the teachings of Gromada that reported similar exon/intron structure between the mouse or rat and human TRKB gene. Absent evidence of unexpected results, one of skill in the art would have been expected to have a reasonable expectation of success in substituting rat extracellular domain with corresponding human exons to produce a humanized TRKB knock-in rat with a reasonable expectation of success as prior art successfully reported producing humanized animal by replacing extracellular domain with human counterpart to produce genetically modified humanized animal as in Gurer/ Harari.   It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicant disagree with the rejection arguing claim 1 is amended to recite a rat whose genome comprises the humanized TrkB gene encodes: a humanized TRKB protein comprising: an endogenous rat TRKB protein signal peptide; the human TRKB protein extracellular domain; an endogenous rat TRKB protein transmembrane domain; and an endogenous rat TRKB protein cytoplasmic domain” and “the humanized TRKB protein is at least 97% identical to the sequence set forth in SEQ ID NO: 5.” Applicant rely on working examples in the instant application assessed the neuroprotective effect of antihuman TRKB agonist antibodies on retinal ganglion cell (RGC) survival in vivo using an optic nerve transection model. One example of this is provided in paragraphs [00270]-[00272] and further shown in Figure 16, neither TrkB agonist antibody had a significant neuroprotective effect in wild type rats.” Furthermore, as described in paragraph [00272], “TrkB agonist antibody (H4H9780P) did not have a neuroprotective effect in human TRKB homozygous mice. . . . As shown in Figures 17A and 17B, the TrkB agonist antibody did not have a neuroprotective effect in human TRKB homozygous mice in contrast to the neuroprotective effect seen in human TRKB homozygous rats.” Applicant continue to argues that these unexpected results are “a marked improvement... as to be classified as a difference in kind, rather than one of degree” (MPEP § 716.02 (quoting In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974)): using an optic nerve transection model, human TRKB agonist antibodies had a significant neuroprotective effect in homozygous humanized TRKB rats whereas human TRKB agonist antibodies “did not have a neuroprotective effect in homozygous humanized TRKB mice. Applicant further argues that claimed rat shows unexpected results are observed not only in homozygous humanized TRKB rats but also in heterozygous humanized rats. Applicants’ arguments have been fully considered, but are not found persuasive.
It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention. However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests. In re Burkel, 201 USPQ 67 (CCPA 1979). Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art is important factors to be considered. The teaching of the cited references must be viewed in light of these factors. It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole. It is relevant to note that prior art reported it is desirable to engineer non-human animals to permit improved systems for identifying and developing new therapeutics (see Gurer para. 4). The art further teaches genetically modifying rat whose genome comprises genetically modified endogenous receptor locus encoding a protein, wherein the protein comprises a endogenous cytoplasmic domain, a endogenous transmembrane domain, and extracellular domain, and all of the extracellular domain is encoded by a segment of the endogenous locus that has been deleted and replaced with an corresponding human sequence. It is relevant to note that a sequence homology search shows Exons 2-10 of human Trkp, protein as shown in Figure 6, have at least 92% identity with the rat Trkp protein.  Presta et al  teach a wild type human TRKP protein sequence that has about 99% sequence identity to SEQ ID NO: 5 (see above in the body of the rejection). As a consequence a rat whose genome comprises a human TRKB protein at the endogenous TRKB locus would express a humanized or human TRKB protein that has at least 97% sequence identity to SEQ ID NO: 5. It should be noted that ultimate aim of the rat is to study the function of the extracellular domain that binds human ligands or to screen agent that could block human ligands and not mouse ligands. Therefore, one of ordinary skill in the art seeking to test human ligands binding with EC domain of TRKB in the resulting rat would be motivated to replace endogenous extracellular rat sequences with corresponding human counterpart at an endogenous locus under control of endogenous regulatory elements to provide a physiologically appropriate expression pattern and level resulting in a useful humanized animal whose physiology with respect to the replaced gene are meaningful as exemplified and taught in prior art by Gurer/Harari.
In response, it is noted that unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Example 6 discloses use of a region starting in exon 2 (coding exon 1; from amino acid 32, preserving signal peptide) through exon 10, including the first 50 base pairs of intron 10 and all introns between exons 2 and 10 (i.e., between coding exon 1 and exon 10) was deleted from the rat TrkB locus (preserving the rat transmembrane domain encoded by exons 10 and 11). A region including exon 2/coding exon 1 (from amino acid 32, beginning after the signal peptide) through exon 10, including the first 66 base pairs of intron 10 and all introns between exons 2 and 10 (i.e., between coding exon 1 and exon 10) was inserted in place of the deleted rat region (preserving the rat transmembrane domain encoded by exons 10 and 11) to produce the transgenic homozygous rat to test neuroprotective effect of antihuman TRKB agonist antibodies (see figure 17). The rejected claims require humanized (human and rat sequence) TRKB protein that is at least 97% identical to the sequence of SEQ ID NO: 5.Thus, claims read on a rat whose genome comprises wild type human TRKB. Should applicant amend the claims to recite humanized TRKB protein encoded by a sequence as set forth in SEQ ID NO: 13 or humanized TRKB protein as set forth in SEQ ID NO: 5, instant obviousness rejection may overcome the rejection, pending further consideration. 
Examiner’s note: Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance
Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NCBO accession no NP_036863.1, NM_012731.2 (rat Trkb) and NCBI accession no NP_006171.2 and NM_006180.4 (human Trkb). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANOOP K SINGH/            Primary Examiner, Art Unit 1632